Matter of Baugh (2021 NY Slip Op 07602)





Matter of Baugh


2021 NY Slip Op 07602


Decided on December 30, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 30, 2021

PM-185-21
[*1]In the Matter of Steven Michael Baugh, an Attorney. (Attorney Registration No. 5097571.)

Calendar Date:December 27, 2021

Before:Egan Jr., J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.

Steven Michael Baugh, Lee's Summit, Missouri, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Steven Michael Baugh was admitted to practice by this Court in 2013 and lists a business address in Kansas City, Missouri with the Office of Court Administration. Baugh now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Baugh's application.
Upon reading Baugh's affidavit sworn to September 22, 2021 and filed September 28, 2021, and upon reading the November 8, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Baugh is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Steven Michael Baugh's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Steven Michael Baugh's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Steven Michael Baugh is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Baugh is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Steven Michael Baugh shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.